Citation Nr: 1220993	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO reopened a previously denied service connection claim for bilateral hearing loss, and ultimately denied the claim on the merits.  Regardless of the RO's actions however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In March 2011, the Veteran revoked a previously appointed private attorney as his representative, and has not indicated a desire to appoint another representative.  As such, the Board finds that he chooses to proceed unrepresented in this matter.  

In October 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

Herein, the Board reopens the service connection claim for bilateral hearing loss.  The reopened claim is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1975 rating decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss.  

2.  In unappealed July 1979 and December 1992 rating decisions, the RO determined that new and material evidence had not been received to reopen a service connection claim for bilateral hearing loss. 

3.  The additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the hearing loss claim.  


CONCLUSIONS OF LAW

1.  The January 1975 rating decision that denied service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  The July 1979 and December 1992 rating decisions, that determined that new and material evidence had not been received to reopen a service connection claim bilateral hearing loss, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied service connection claim for bilateral hearing loss.  In this decision, the Board reopens such claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Where a Veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and specified diseases, to include sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

Here, by way of history, the Veteran's service connection claim for hearing loss was initially filed in August 1974.  The RO, in a January 1975 rating decision denied the claim.  At that time, the Veteran's service treatment records had not been located.   A post-service VA audiogram report dated in November 1974 was of record, and showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
25
-------
20
LEFT
30
25/30
15
10
10

Speech recognition score was 96 percent, in the right ear, and 94 percent in the left ear.  Diagnosis was bilateral hearing impairment with greater low frequency involvement.  

Thereafter, in October 1978, the Veteran requested that his hearing loss claim be reopened.

In a July 1979 rating decision, the RO again denied the claim.  That decision was based on the Veteran's service enlistment examination report which was apparently received and added to the claims file since the last previous denial.  Specifically, 

according to the January 1973 enlistment examination report, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
---
25
LEFT
25
30
15
---
0

Speech recognition scores were not provided, and a diagnosis of defective hearing was shown.  The Veteran's service separation examination report was not of record.  Based on the evidence of record at the time, the July 1979 rating decision continued its previous denial, concluding that there was no evidence of hearing loss having been incurred in or aggravated by service.  

In April 1992, the Veteran again requested that his hearing loss claim be reopened.  Subsequently, in a December 1992 rating decision, the RO denied the claim.  In this regard, the RO noted that the Veteran's available service treatment records were negative for hearing loss.  Additionally, according to a July 1992 VA examination report, the Veteran had a 40 decibel pure tone threshold average in the right ear, and a 21 decibel threshold average in the left ear.  Speech recognition score was 92 percent in the right ear, and 94 percent in the left ear.  Diagnosis was bilateral sensorineural hearing loss.  In the December 1992 rating decision, the RO determined that new and material evidence had not been received to reopen the service connection claim for bilateral hearing loss. 

Thereafter, in June 2008, the Veteran again requested that his hearing loss claim be reopened; this claim is the subject of the instant appeal.
  
Based on the procedural history noted above, the December 1992 rating decision is the last final rating decision of record.  As the last final disallowance of the Veteran's service connection claim for bilateral hearing loss was the December 1992 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to that decision. 

On review, the evidence added to the claims file since the last final denial includes additional VA medical evidence, a hearing transcript, and the Veteran's contentions.  In his January 2009 notice of disagreement, and during his personal hearing, the Veteran indicated that the social security number he was given during service is different from the one given to him after service.  The Veteran also testified that he was medically discharged from service partly due to his hearing loss.  As indicated, the Veteran's service separation examination report is not of record.  Presuming the Veteran credible for the purpose of reopening the claim only, his newly received statements and testimony are material to the claim in that they relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2011).   The hearing loss service connection claim is therefore reopened.


ORDER

New and material evidence having been received, the claim of entitlement for service connection for bilateral hearing loss is reopened.  To that extent only, the appeal is granted. 


REMAND

As decided herein, the Veteran's service connection claim for bilateral hearing loss has been reopened.

Initially, the Board notes that, according to the October 2011 hearing transcript, the Veteran identified additional evidence that he intended to submit after the hearing.  A signed waiver of initial RO consideration is in the claims file and the undersigned Veterans Law Judge read into the record some information contained in a letter that the Veteran had with him at the hearing.  The April 2009 letter was from the National Personnel Records Center and addressed to the Veteran; however, the actual letter is not in the claims file.  There is no indication that any additional evidence was added to the claims file after the Board hearing.  On remand, any additional, pertinent evidence that the Veteran would like to submit should be added to the claims file.   
 
As indicated, defective hearing was shown on the Veteran's service enlistment examination report, and the Veteran essentially maintains that his hearing deteriorated during his active service.  He stated that he underwent an audiology examination upon service discharge, and as indicated, his separation examination report has not been located.  He also stated that he received an examination for his hearing loss within the first six months after service discharge from the VA Medical Center (VAMC) in Hampton, VA; the report of that examination is of record.  

However, the Veteran also testified that he was treated in service for hearing loss and was medically discharged partly because of his hearing loss, and that his social security number during service was different than the one used after service.  Although the Veteran's service treatment records and any 1974 records the Hampton VAMC have been requested, they were requested using the social security number that the Veteran had during service.  In light of his contentions, the Board finds that an additional search should be made to locate the Veteran's complete service treatment and personnel records, as well as any additional records from the VAMC in Hampton, using both social security numbers.  

Additionally, the Board notes that the Veteran underwent a VA examination in October 2008 to determine the etiology of his current hearing loss.  If any additional evidence is added to the record on remand, the claims folder should be returned to the VA examiner for a supplemental opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to submit the evidence that he intended to submit after his October 2011 hearing, to include an April 2009 letter from the NPRC.  

2.  Request the Veteran's complete service treatment and personnel records, to include his separation examination report, as well as any hearing loss treatment records from the VAMC in Hampton, Virginia, dated in 1974, using both his current social security number and the social security number listed in service documents of record.  The previous requests were searched by the social security number used during service.  If the submission of any new evidence prompts further development, such should be accomplished.  

3.  If additional pertinent evidence is added to the record on remand, then transfer the Veteran's claims file to the examiner who conducted the October 2008 VA audiology examination for an addendum medical opinion.  If that examiner is unavailable, then the Veteran should be provided a new VA examination and the examiner should respond to the following inquiry.

After a complete review of the record, the examiner should opine whether the Veteran's preexisting bilateral hearing loss was permanently aggravated in service.  In providing such opinion, the examiner is asked to specifically acknowledge and discuss the Veteran's competent and credible lay reports of increased hearing difficulty during service; his MOS was an infantryman; and his receipt of a Rifle Sharpshooter Badge.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation during service is shown, the examiner should specify what measurable degree of a permanent increase in the severity of hearing loss is related to the Veteran's period of active duty. 

A complete rationale for any opinion expressed should be included in the examination report. 

4.  Then, readjudicate the service connection claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


